Citation Nr: 0600860	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a left finger 
disability under the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to restoration of a 20 percent evaluation for 
residuals of right knee injury with anterior cruciate 
ligament (ACL) reconstruction.  

3.  Entitlement to restoration of a 20 percent evaluation for 
residuals of left knee injury with ACL reconstruction.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for traumatic arthritis of the right knee.  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for traumatic arthritis of the left knee.  

REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1983 to July 1986 
and from September 1986 to December 1994.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which denied service connection for a left finger disability 
under the provisions of 38 U.S.C.A. § 1151, increased ratings 
for arthritis of the right and left knee, and proposed to 
reduce from 20 percent to noncompensable the evaluations 
assigned for residuals of ACL reconstruction of the right and 
left knee.  The proposed reduction was implemented by rating 
action in August 2004.  A video conference hearing before the 
undersigned acting member of the Board was held in July 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have a left finger disability as the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel during surgery in November 2002.  

3.  Reductions of the 20 percent evaluations for the right 
and left knee disabilities were accomplished by rating 
decision of August 2004.  

4.  Evidence at the time of the reductions showed no actual 
or functional recurrent subluxation or lateral instability in 
either knee.  

5.  The right knee disability is manifested by pain, 
arthritis, limitation of motion, and effusion, without 
weakness, ankylosis, or additional functional limitation due 
to pain or during flare-ups.  

6.  The left knee disability is manifested by pain, 
arthritis, limitation of motion, and effusion, without 
weakness, ankylosis, or additional functional limitation due 
to pain or during flare-ups.  


CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left fifth finger disability is not 
warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  

2.  The reduction of the 20 percent evaluation for the right 
knee disability was implemented properly in accordance with 
applicable law and regulation.  38 U.S.C.A. §§ 501, 5103, 
5103A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 
3.344(a), (c), Part 4, including Diagnostic Code 5257 (2005).  

3.  The reduction of the 20 percent evaluation for the left 
knee disability was implemented properly in accordance with 
applicable laws and regulations.  38 U.S.C.A. §§ 501, 5103, 
5103A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 
3.344(a), (c), Part 4, including Diagnostic Code 5257 (2005).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic arthritis of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 
5010 (2005).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 
5010 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the January and August 2004 rating decisions, 
the March 2004 and May 2005 statements of the case, the 
December 2004 and May 2005 supplemental statements of the 
case (SSOC), and in letters sent to the veteran in July, 
August, and December 2003, and January and December 2004 have 
provided him with sufficient information regarding the 
applicable regulations.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, these documents notified him of 
his responsibility to submit evidence which showed that his 
left finger disability is related to VA treatment; that there 
was no material improvement in his right and left knee 
disabilities to warrant a reduction; that he was entitled to 
higher evaluations for each knee; of what evidence was 
necessary to substantiate the claims of service connection 
under the provisions of 38 U.S.C.A. § 1151, and restoration 
and increased ratings for the bilateral knee disabilities; 
why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran also testified at a video 
conference hearing before the undersigned in July 2005.  The 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how the claims were still deficient.  
Further, the veteran has not identified the existence of any 
relevant evidence that has not been obtained or requested.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

By rating action in March 1995, service connection was 
established for, in part, residuals of right and left knee 
injuries with ACL reconstruction, each rated 10 percent 
disabling.  The 10 percent evaluations were each increased to 
20 percent by rating action in May 2000, effective from 
February 15, 2000, the date of receipt of a claim for 
increase.  By rating action in December 2001, the RO also 
assigned separate 10 percent evaluations for traumatic 
arthritis of the right and left knee, effective from 
September 25, 2001, the date of receipt of a claim for 
increase.  These ratings were in effect when the current 
claim was received in June 2003.  

When examined by VA in July 2003, the veteran complained of 
pain, particularly on prolonged standing, squatting, and with 
strenuous activities or inclimate weather.  He said that he 
could stand for 10 to 15 minutes and could walk half to three 
quarters of a mile before the onset of pain, but said that 
the pain did not interfere with his work performance which 
was sedentary.  He reported occasional anterior swelling 
which was not related to any particular activity.  On 
examination, there was minimal swelling anterior and distal 
to the patella, and a two inched, well healed, flat, 
nontender surgical scar on each knee.  Both knee joints were 
stable in all planes.  Range of motion of the right knee was 
from 0 to 130 degrees, and from 0 to 110 degrees on the left.  
X-ray studies revealed status post anterior cruciate ligament 
reconstruction, otherwise normal appearing knees.  The 
diagnosis was bilateral anterior cruciate ligament repair 
with minimal residuals.  

A private medical report in July 2003, showed a history 
suggestive of a flexible swan neck deformity of the left 
fifth finger for many years.  The veteran underwent 
corrective surgery by VA in November 2002, and reported that 
he was not doing well since the surgery.  He had persistent 
pain and swelling in the proximal interphalangeal (PIP) joint 
and limited motion.  On examination, there was a well healed 
surgical scar along the ulnar mid lateral line with gross 
deformity around the PIP joint with prominence to the radial 
condyle of the proximal phalanx and ulnar prominence to the 
ulnar base of the middle phalanx.  There was crepitation and 
mechanical blockade to flexion at the PIP joint.  Central 
slip appeared to be intact and functioning.  Active range of 
motion at the PIP joint was from about 5 degrees shy of full 
extension to about 15 to 20 degrees of flexion.  Total arc of 
motion was 4 and was certainly less than 100 degrees.  There 
was no significant rotational malalignment.  Superficialis 
and profundus function appeared to be intact and he was 
grossly neurovascularly intact distally.  There was no 
redness or warmth and the metacarpal phalangeal joint was 
non-tender.  X-ray studies showed arthritic changes in the 
PIP joint, and there was dorsal subluxation to the middle 
phalanx and obvious hinging on the volar lip of the middle 
phalanx at the mid portion of the proximal phalangeal head.  
On PA view, there was erosion of the radial condylar head of 
the proximal phalanx and ulnar drift and subluxation to the 
middle phalanx.  The assessment was arthritic changes 
involving the left small finger PIP joint with crepitation, 
pain, swelling, and motion loss.  There was also subluxation 
of the joint with mechanical bony blockade to the motion.  

VA outpatient notes associated with the claims file in August 
2003 show treatment for left finger problems from October 
2002 to January 2003.  In October 2003, the veteran reported 
that he injured his fifth finger about six months earlier 
washing his car and said that he wanted the finger fixed.  On 
examination, there was disruption of the volar plate with 
hyperextension at the PIP joint and no ability to flex.  With 
the finger held in slight flexion, he could flex the finger 
into the palm.  There was also prominence of the radial 
condyle of the proximal phalanx.  An old x-ray showed a 
dorsal subluxation consistent with volar plate injury.  The 
diagnosis was volar plate avulsion, early swan neck 
deformity.  X-ray studies in November 2002 (pre-surgery) 
showed chronic subluxation and degenerative changes at the 
PIP joint of the left fifth digit.  

In November 2002, the veteran underwent repair of the volar 
plate without complication.  Eight days after the surgery, 
there was some flexion in the PIP joint and active flexion in 
the distal joint with some swelling.  Three weeks after the 
surgery, there was still some swelling at the PIP joint.  The 
veteran could initiate flexion of the finger and it did not 
sublux dorsally as it did before the surgery.  When seen in 
January 2003, the veteran reported that his finger was 
improved and that there was no pain, but he still did not 
have full motion in the joint.  Range of motion was from 
approximately 30 degrees of flexion to about 60 to 70 
degrees.  He could bring his finger to within three quarters 
of an inch from the palm and there were no signs of 
subluxation when he extended or flexed the finger.  

VA outpatient notes showed treatment for chronic knee pain 
from February to August 2004.  The principal complaint was 
pain and occasional tenderness.  In April 2004, the veteran 
reported that his knee went from asymptomatic to painful when 
he started exercising on a treadmill.  An MRI in May 2004 
revealed post-operative changes from prior anterior cruciate 
ligament repair, lateral meniscus tear and a cyst, and 
cartilaginous defect along the medical femoral condyle with 
no underlying bony edema.  The veteran underwent additional 
surgery in August 2004.  

On VA examination in March 2005, the examiner provided a 
detailed description of the veteran's medical history, 
including the findings from the July 2003 VA examination 
report.  The veteran reported that his knee pain was mild to 
moderate but slightly worse since his discharge from service.  
His pain was minimal now except during inclement weather or 
with prolonged standing, squatting, kneeling, or running.  He 
could still run short distances and there was no limitation 
on walking, activities of daily living, or at work, which was 
largely sedentary.  On examination, both knees appeared 
normal except for the two surgical scars which were flat, 
nontender, and slightly darker than the surrounding skin.  
There was very minimal edema of the space just below the 
patella, bilaterally.  There was no redness or deformity and 
both knees were stable in all planes without subluxation or 
instability.  Extension was to 0 degrees, bilaterally with 
flexion to 110 degrees on the right and to 100 degrees on the 
left; there was no visible pain or crepitus during motion 
testing or at either extremes of motion.  The veteran 
reported that he could go a little further, but that it hurt 
to do so and he declined to make any additional attempt.  The 
examiner commented that there was no objective evidence of 
the reported limitation of flexion due to pain.  The examiner 
opined that there was no evidence of any functional 
limitation due to pain and no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use.  The veteran's posture and gait were normal 
and he did not require any assistive devices or take any 
medications.  X-ray studies revealed status post bilateral 
ACL repair with no evidence of hardware complications, and 
minimal narrowing of the lateral and patellofemoral 
compartments of both knee joints compatible with early 
osteoarthritis, unchanged.  The diagnosis was bilateral ACL 
repair of the knees with minimal residuals.  

At the video conference hearing in July 2005, the veteran 
testified that he had "fluctuation and motion" in the fifth 
left finger prior to surgery by VA in 2002, and that he now 
had no motion in the finger and can't bend it or make a fist 
with his left hand.  He also testified that his activities 
were limited and that he can hardly run because of his knee 
pain.  He said that his symptoms had not improved 
significantly since service and that he still had the same 
problems as before his surgery.  He couldn't understand how 
his 20 percent evaluations could be reduced.  

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not recently foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

In this case, the evidence shows that while the veteran 
claims to have had no pain and full of motion in his left 
fifth finger prior to surgery by VA in November 2002, VA pre-
surgery notes in October 2002 showed that he had chronic 
pain, hyperextension, deformity, and essentially no active 
range of motion in the finger.  Following surgery, it was 
objectively noted that pain was relieved and he had some 
flexion in the PIP and distal joints.  When evaluated in 
January 2003, flexion of the finger was from 30 to 60-70 
degrees, he could bend the finger to within 3/4-inch of his 
palm, and there was no subluxation or pain in the finger.  A 
private examiner noted in July 2003 that the veteran had some 
pain, swelling, limitation of motion and crepitus of the 
finger.  This symptomatology was not, however, attributed to 
VA treatment. 

After reviewing the foregoing evidence, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for a left fifth finger 
disability claimed to have arisen from treatment at a VA 
medical facility in November 2002 is not warranted.  

In reaching this decision, the Board is mindful of the 
veteran's contention regarding his claimed left fifth finger 
problems, and its relationship to the November 2002 treatment 
by VA.  However, the veteran is not shown to possess any 
particular medical expertise.  Thus, he is not competent to 
establish a relationship between any VA treatment and his 
current disability.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

The Board finds that the weight of the credible evidence 
demonstrates that the veteran sustained additional disability 
to the left finger which was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA medical treatment provided to the veteran in November 
2002.  Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment.  Accordingly, the claim is 
denied.  



Restoration of 20 Percent Evaluations

In reducing the disability ratings for the right and left 
knee disabilities, the RO complied with the procedures of 38 
C.F.R. § 3.105, which requires that the veteran be provided 
with appropriate notice, that he be given an opportunity to 
submit additional evidence and to submit testimony at a 
predetermination hearing, and that he be notified as to the 
effective date for the reductions.  38 C.F.R. §§ 3.105(e), 
(i); 3.500(r) (2005).  The 20 percent ratings were in effect 
less than 5 years.  Thus, various provisions of 38 C.F.R. 
§ 3.344, pertaining to stabilization of disability ratings do 
not apply; reexamination disclosing improvement will warrant 
a rating reduction.  38 C.F.R. § 3.344(c) (2005). 

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated.  

Having decided that the proper procedural development was 
afforded the veteran, the Board must next determine if the 
evidence properly supported the reductions.  In order for the 
reductions in rating to be sustained, it must appear by a 
preponderance of the evidence that the rating reductions were 
warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).  If the 
VA reduced the ratings without observing applicable laws and 
regulations, the reductions are void ab initio, and the 
reduction will be set aside as not in accordance with the 
law.  Hayes v. Brown, 9 Vet. App. 67 (1996).  

In this case, the medical evidence upon which the RO assigned 
separate 20 percent evaluations for each knee under 
Diagnostic Code (DC) 5257 in May 2000, included an April 2000 
VA examination report which showed some tenderness, marked 
crepitus, slight swelling, diminished range of motion with 
demonstrable pain, and some laxity in the medial ligaments.  
The veteran had normal coordination and gait with slightly 
diminished balance.  X-ray studies showed no evidence of 
fracture or hardware failure and some bilateral medial 
compartment space narrowing.  Based on this examination, the 
RO assigned increased ratings to 20 percent for each knee.  

The clinical findings on a subsequent VA examination in 
October 2001 showed minimal crepitus and some anterior 
instability, bilaterally.  There was improvement in the range 
of motion of each knee from 0 to 120 degrees, bilaterally.  
X-ray studies revealed mild osteoarthritis, bilaterally.  

Based on this examination, the RO continued the 20 percent 
evaluation assigned for each knee under DC 5257, and assigned 
separate 10 percent evaluations for each knee under DC 5010, 
based on x-ray findings of arthritis with demonstrable 
limitation of motion.  

The medical evidence between October 2001 and the time the VA 
proposed to reduce the ratings assigned for the right and 
left knee to noncompensable in January 2004 consisted of a 
July 2003 VA examination report and VA outpatient records.  
The outpatient records showed no treatment for any knee 
problems during the period in question.  The VA examination 
showed some slight decrease in range of motion of the left 
knee and improved motion in the right knee with minimal 
swelling.  It was noted that the knee was stable in all 
planes (i.e. there was no evidence of instability or 
subluxation.)  The diagnosis was bilateral anterior cruciate 
ligament repair with minimal residuals.  The examination was 
undertaken specifically to determine the current severity of 
the each knee and was a complete and full examination.  The 
clinical findings from that examination showed marked 
improvement based on absence of any of the criteria for 
impairment of the knee under DC 5257, i.e., subluxation or 
lateral instability.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the August 2004 rating 
decision (which implemented the proposed reductions) fully 
supported the RO's conclusions that an improvement in the 
veteran's right and left knee disabilities had occurred, in 
that there was no subluxation or lateral instability.  Hence, 
the symptomatology and manifestations of the veteran's right 
and left knee disabilities did not meet the criteria for a 
compensable rating under DC 5257.  



Increased Evaluations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Traumatic arthritis is rated under Diagnostic Code 5003, the 
code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2005).  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  

The veteran is currently assigned separate 10 percent 
evaluations for arthritis of the right and left knee under DC 
5010.  That provision of the rating schedule provides that 
traumatic arthritis is to be rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, DC 5010.  

In this case, the clinical and diagnostic findings from the 
two VA examinations during the pendency of this appeal as 
well as the VA outpatient records showed no significant 
limitation of motion or impairment of either knee to the 
degree required for an evaluation higher than 10 percent 
under any of the applicable rating codes for the knee.  As 
noted above, an evaluation higher than 10 percent under DC 
5260 or 5261 based on limitation of motion requires flexion 
limited to 45 degrees or less or extension to 15 degrees or 
more.  Here, flexion was not shown to be less than 100 
degrees or extension limited to more than 0 degrees.  Thus, a 
higher rating under those rating codes cannot be granted.  

There are other rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent.  However, DC 
5256 requires ankylosis of the knee joint, which is not 
present in this case.  DC 5258 provides for a 20 percent 
rating when there is dislocation of cartilage with frequent 
episodes of locking, pain, and effusion, and DC 5262 allows 
for a 20 percent rating when there is malnunion of the tibia 
and fibula with moderate knee or ankle disability.  None of 
these codes are applicable in this case.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

The Board must also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  This question was 
specifically addressed by the VA examiner in March 2005.  He 
noted that while the veteran complained of pain, there was no 
objective evidence of any pain on motion.  The veteran had 
good strength and a normal gait, and there was no 
neurological impairment referable to either knee.  
Furthermore, the examiner opined that he found no objective 
evidence of incoordination, fatigability, weakness due to 
pain, or any functional impairment on repetitive use or 
during flare-ups.  Thus, the Board finds that the level of 
functional impairment is adequately compensated by the 10 
percent evaluations currently assigned for each knee.  

Applying all of the appropriate diagnostic codes to the facts 
of the case, the objective assessment of the veteran's 
present impairment of the right and left knee does not 
suggest that he has sufficient symptoms so as to a warrant a 
rating in excess of 10 percent for either knee.  Accordingly, 
an increase rating for arthritis of the right and left knee 
is denied.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for a left fifth finger 
disability as the result of VA treatment in 2002 is denied.  

Entitlement to restoration of a 20 percent evaluation for 
residuals of right knee injury with ACL reconstruction is 
denied.  

Entitlement to restoration of a 20 percent evaluation for 
residuals of left knee injury with ACL reconstruction is 
denied.  

An increased evaluation for traumatic arthritis of the right 
knee is denied.  

An increased evaluation for traumatic arthritis of the left 
knee is denied.  




		
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


